 Case 4:20-cv-00140-ALM Document 10 Filed 06/29/20 Page 1 of 1 PageID #: 55




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IOU CENTRAL, INC.                               §
d/b/a IOU FINANCIAL, INC.,                      §
                                                §
       Plaintiff,                               §
vs.                                             §   CASE NO: 4:20-cv-140
                                                §
KINGDOM RUGS AND FURNITURE                      §
OF TEXAS, INC. ,                                §
FARID UDDIN a/k/a FRED UDDIN,                   §
TRACEY L. UDDIN                                 §
                                                §
       Defendants.                              §

                       NOTICE OF DISMISSAL WITH PREJUDICE

       Under Fed. R. Civ. P. 41, Plaintiff IOU dismisses this case with prejudice in which all

claims were settled and resolved by the Defendants to which they consent.

                                   CERTIFICATE OF SERVICE

       I certify a precise copy of this document was filed ECF on the below date, sending ECF

notice to opposing counsel of record.

               Respectfully submitted this 29th day of June 2020.

                      By:    /s/Paul G. Wersant
                             Paul G. Wersant
                             ED of TX Bar No. 748341
                             3245 Peachtree Parkway, Suite D-245
                             Suwanee, Georgia 30024
                             Telephone: (678) 264-2358
                             Email: pwersant@gmail.com
                             Attorney for Plaintiff
                             File No. 213821




                                               1
